   Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 1 of 19. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


David L. Lisy                        )                   CASE NO.
36225 Detroit Road                   )
Suite 214                            )
Avon, Ohio 44011                     )                   JUDGE PATRICIA A. GAUGHAN
                                     )
       Plaintiff,                    )
                                     )
vs.                                  )
                                     )
Cuyahoga County, Ohio                )
2079 E. 9th Street, 8th Floor        )
Cleveland, Ohio 44115                )
                                     )
       and                           )                   (Type: Other Civil; Employment
                                     )                   Discrimination; Jury
Cuyahoga County Sheriff’s Department )                   Demand Endorsed Hereon)
1215 West 3rd Street                 )
Cleveland, Ohio 44113                )
                                     )                   (This is a refiled case; prior
       Defendants.                   )                   Case No.: 1: -18-cv-01083)

          Plaintiff, David L. Lisy for his several causes of action and claims for relief against

Defendants, jointly and severally, avers, as of all times pertinent, the following matters and

things.

                                          Introduction

1. This is an employment discrimination case, brought pursuant to the provisions of the

   Civil Rights Act of 1866, 42 U.S.C. §1981, as amended by the Civil Rights Act of 1991

   (“Section 1981”) and Ohio Revised Code §4112.02(A) and R.C. §4112.02(I). Plaintiff

   David Lisy contends that he was treated differently than comparable employee not

   within his protected class status on account of his race and color and was subjected to

   retaliation after he repeatedly complained about the manner in which he was treated all


                                                1
   Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 2 of 19. PageID #: 2




   resulting in a hostile work environment that led to his construction termination.

                                     Parties and Venue

2. Plaintiff David L. Lisy is male, of mixed-race (African-American, Native American

   and Caucasian) and was and is a resident of the above address and was employed by

   the above-named Defendants from July 31, 2006 until he was constructively terminated

   on or about July 5, 2019.

3. Mr. Lisy was initially employed as a Sheriff’s Deputy in the Cuyahoga County

   Sheriff’s Department. In September 2013 he was promoted to the rank of Sergeant, the

   rank he held at the time of his constructive discharge.

4. Defendant Cuyahoga County, Ohio is a political subdivision of the State of Ohio.

   Defendant Cuyahoga County Sheriff’s Department is a department of Cuyahoga

   County. Defendants Cuyahoga County and Cuyahoga County Sheriff’s Department are

   collectively referred to as “Defendants” or the “County”.

5. This Court has original jurisdiction of plaintiffs’ Section 1981 claims pursuant to 28

   U.S.C. §§1331 and 1343(a)(4).

6. Defendants engaged in patterns or practices of employment discrimination and

   retaliation, all in violation of 42 U.S.C. §1981 against Sgt. Lisy on account of his

   race/color and/or on account of his complaints of race/color discrimination in the

   workplace.

7. Defendants at all times relevant hereto were and are employers within the meaning of

   the Ohio Civil Rights Act ("OCRA"), Chapter 4112, Ohio Revised Code ("R.C."), and

   specifically R.C. §4112.01(A)(2) of the OCRA.

8. Defendants engaged in patterns or practices of employment discrimination and


                                            2
   Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 3 of 19. PageID #: 3




   retaliation, all in violation of R.C. §4112.02(A), R.C. §4112.02(I) of the OCRA, R.C.

   §4112.99 and the provisions of the Ohio Administrative Code ("OAC") promulgated

   thereunder against Sgt. Lisy on account of his race/color and on account of his

   complaints of race/color discrimination in the workplace.

9. Defendants’ acts and omissions, as set forth below, constituted continuing and ongoing

   violations of race/color-based discrimination and retaliation against Sgt. Lisy having

   engaged in activity protected under 42 U.S.C.§1981, R.C. § 4112.02(A) and R.C.

   §4112.02(I).

10. Venue is proper in this District pursuant to 28 U.S.C. §1391(c) and 42 U.S.C. §2000-

   5(f)(3) as the actions that give rise to Plaintiff’s causes of action arose in the Northern

   District of Ohio.

11. This Court has pendent, supplemental, and/or ancillary jurisdiction over Sgt. Lisy’s

   Ohio statutory a claims by virtue of 28 U.S.C. §1367.

                         Factual Allegations Common to All Claims

12. Defendants created, fostered, and condoned a pattern and practice of race and color

   based disparate treatment toward Sgt. Lisy on account of his color and/or race.

13. At all relevant times, Sgt. Lisy was treated differently and less favorably than similarly

   situated employees not of his protected class statuses.

14. At all times relevant hereto, Defendants’ actions and/or inactions permitted, fostered,

   and condoned a workplace wherein white employees were treated more favorably than

   black employees and, at times, black employees of were treated more favorably than

   those of mixed race.

15. At all times relevant hereto Sheriff Clifford Pinkney (“Sheriff Pinkney”) was the Chief


                                              3
   Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 4 of 19. PageID #: 4




   of the Cuyahoga County Sheriff’s Department and was later duly appointed Sheriff of

   the Cuyahoga County Sheriff’s Department.

16. Sheriff Pinkney harbored discriminatory and retaliatory animus toward Sgt. Lisy and

   engaged in a course of discriminatory and retaliatory conduct toward Sgt. Lisy that

   negatively impacted the terms and conditions of Sgt. Lisy’s employment.

17. The acts and omissions of Defendants that constitute the discrimination and retaliation

   against Sgt. Lisy were continuing violations negatively affecting the terms and

   conditions of his employment.

18. On April 14, 2014 Sgt. Lisy filed an internal complaint with the Sheriff’s Department

   in which he complained that he was removed from the High Visibility Enforcement

   Objective detail (“HVEO”) that he had been assigned to since 2011 on account of his

   race/color. At the time he was the only black/mixed race deputy assigned to the HVEO

   detail. His supervisor, Sergeant Campbell, complained to Lt. Bryan Smith, the next

   level of supervision in the chain of command, about Sgt. Lisy’s preparation of tour of

   duty reports, which Sgt. Campbell falsely claimed were not uniform and were not

   comparable to his reports. The reports of white deputies were not uniform or

   comparable to Sgt. Campbell’s either, however the white employees were not removed

   from the HVEO detail or otherwise counseled or disciplined. While assigned to the

   HVEO detail Sgt. Lisy was not afforded the same amount of overtime as the white

   deputies. As a result of his removal from the HVEO, Sgt. Lisy was not eligible for the

   overtime afforded other members of the HVEO detail.

19. At one point prior to this time period, Mr. Lisy was assigned to the operations desk at

   the Cuyahoga County Justice Center. A Cleveland Clinic police officer brought in an


                                            4
   Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 5 of 19. PageID #: 5




   intoxicated African American gentleman. Sgt. Campbell, who was supervising the

   operations desk, stated “You gotta love a nigger that fucked up.” Mr. Lisy was offended

   by the comment.

20. On May 28, 2014, after not receiving any resolution of his internal complaint, Mr. Lisy

   filed a charge of discrimination with the Cleveland Field Office of the United States

   Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2014-01339

   (hereinafter Charge 1.) The basis of the charge was the same as that raised in his internal

   complaint: that he was being treated differently than similarly situated white

   employees, not of his protected class, on account of race/color (Black, American

   Indian, Biracial (Black and White).

21. Sheriff Pinkney, who at the time Charge 1 was filed was Chief Pinkney, called Sgt.

   Lisy into his office, threw a copy Charge 1 across his desk toward Sgt. Lisy. He stated

   that Charge 1 would be denied because the Department had promoted Sgt. Lisy in lieu

   of addressing the issues raised in Charge 1.

22. In January of 2015, while assigned as a supervisor in the Cuyahoga County Sheriff’s

   Detective Bureau, Sgt. Lisy was assigned to supervise a Use of Deadly Force (UDF)

   investigation team involving the City of Cleveland Division of Police (CPD). Growing

   out of that investigation, Sgt. Lisy and a coworker began formulating what is now

   called the UDF Team, which grew to a team of thirteen (13) detectives (each of whom

   had separate, full-time assignments throughout the Sheriff’s Department). Sgt. Lisy

   was responsible for the supervision of investigations and facilitating the training for the

   UDF team members.

23. On August 25, 2015, the EEOC issued a Notice of Rights. Sgt. Lisy elected not to bring


                                             5
   Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 6 of 19. PageID #: 6




   a civil action at that time, although he was subjected to retaliation for having engaged

   in protected activity. He was subjected to disparate treatment in, inter alia, the

   assignment of duties, and access to opportunities to work overtime hours.

24. Defendants took no remedial action in response to his complaints.

25. Despite his complaints of disparate treatment and hostile work environment on account

   of his race/color and the acts of retaliation for his having engaged in activity protected

   under federal, state, and local anti-discrimination laws, Defendants continued to engage

   in retaliatory conduct toward him.

26. In October 2015 Sgt. Lisy learned that two Sheriff’s Deputies had contracted with a

   private detective agency to conduct a background investigation of Sgt. Lisy as a means

   to discredit him and undermine his authority as a supervisor. The detective agency is

   owned and operated by the brother of a Cuyahoga County Deputy Sheriff.

27. On January 14, 2016 Sgt. Lisy learned that these two Sheriff’s Deputies met with

   Sheriff Pinkney to discuss the findings of the private investigation they had

   commissioned. The investigation revealed a sealed record that related to Sgt. Lisy. Sgt.

   Lisy was told that Sheriff Pinkney would most likely remove him from his supervisory

   position in the Detective Bureau as a result of Sheriff Pinkney’s meeting with these two

   deputies, and based upon the disclosure of the sealed record, he determined that Sgt.

   Lisy could not be trusted. Rather than put an end to the two deputy’s illicit private

   investigation into Sgt. Lisy’s past, Sheriff Pinkney further fostered and condoned the

   race/color and retaliation-based hostile work environment that Sgt. Lisy had been

   subjected to and permitted his subordinates to engage in inappropriate, retaliatory and

   illegal conduct and harassment toward Sgt. Lisy in the workplace.


                                             6
   Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 7 of 19. PageID #: 7




28. While Sgt. Lisy had also complained to his immediate chain of command, they did not

   have authority or ability to correct the decisions made by Sheriff Pinkney.

29. The disparate treatment and retaliatory acts of Defendants became so intolerable that

   on January 19, 2016 Sgt. Lisy forwarded a confidential memorandum to Cuyahoga

   County Executive Armond Budish and the County Human Resources Director in which

   he outlined the hostile work environment that he had been and continued to be

   subjected to in retaliation to his filing of the internal complaint and Charge 1, as well

   as the continued race/color-based discrimination.

30. On January 19, 2016 Sgt. Lisy met with the Cuyahoga County Compliance Manager

   and Cuyahoga County Human Resources to lodge a complaint that the Sheriff’s

   Department, by the acts and omissions of Sheriff Pinkney, had further created, fostered,

   and condoned a hostile work environment due to Sgt. Lisy’s prior engagement in

   protected activity and his race and/or color.

31. On February 2, 2016, after reviewing Mr. Lisy’s yearly evaluation, Sheriff Pinkney

   ordered Lieutenant Smith, Mr. Lisy’s supervisor, to revisit the evaluation because Sgt.

   Lisy had received high ratings of 4 and 5 in each area of his evaluation, which Sheriff

   Pinkney felt were too high.

32. On February 11, 2016 Sgt. Lisy learned that Sheriff Pinkney threatened that whoever

   was responsible for contacting County Executive Budish would be “dealt with”. He

   took this to mean that additional retaliation by Sheriff Pinkney would be forthcoming.

33. On February 12, 2016 one of the two sheriff’s deputies who had pursued a private

   investigation of Sgt. Lisy pursued a public record’s request with the County seeking

   Sgt. Lisy’s complete personnel file including his job application. Sgt. Lisy’s chain of


                                             7
   Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 8 of 19. PageID #: 8




   command notified him on February 16, 2016. Again, the Defendants took no action

   against the two deputies, again fostering and condoning inappropriate and illegal

   conduct and harassment toward Sgt. Lisy in the workplace.

34. On February 16, 2016 Lt. Smith was ordered by Capt. Peters to review an evaluation

   of Melissa Harris, a subordinate of Sgt. Lisy and friend of Sheriff Pinkney, conducted

   by Sgt. Lisy because his ratings of her ratings were “too low”. Cpt. Peters ordered Lt.

   Smith, Sgt. Schilling, and Sgt. Lisy to rewrite the evaluation, but they refused as the

   evaluation was an accurate representation of Deputy Harris’ performance.

   35. On February 17, 2016 Cpt. Peters ordered Sgt. Lisy to his office and advised Sgt.

   Lisy that despite his confidence in him as a supervisor he did not agree with the

   evaluation of Deputy Harris and that he would rewrite the evaluation and that Deputy

   Harris would be reassigned to another supervisor. Sgt. Lisy inquired as to how the

   deficiencies in Deputy Harris’ work would be handled. Cpt. Peters told him that it was

   not his concern. He told Sgt. Lisy that it was “the way things are”, “despite how they

   are supposed to be” and that he needed to “learn how to navigate in the current climate”.

   Sgt. Lisy contends that Sheriff Pinkney ordered the rewrite of the evaluation in an effort

   to discredit and undermine Sgt. Lisy’s ability to supervise his direct reports.

36. On February 18, 2016 Sgt. Lisy was informed that he was being removed from the

   UDF team. His removal left Sergeants and Deputies with less experience and training

   than he, and who had not engaged in protected activity as members of the UDF team.

   This was a further act of discrimination and retaliation ordered by Sheriff Pinkney. As

   a result of his removal from the UDF team Sgt. Lisy lost substantial opportunities for

   overtime thus suffering a financial loss.


                                               8
   Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 9 of 19. PageID #: 9




37. On February 23, 2016 Sgt. Lisy was told by his supervisor Lt. Smith that Sheriff

   Pinkney stated, in a staff meeting, that he would be removed from the Detective Bureau.

   According to Lt. Smith, Sheriff Pinkney said it was a “business decision” and that if

   those who were affected did not like it, “it’s too bad, so sad.” Later that day, Cpt. Peters

   told Sgt. Lisy that “Rocky River Dispatch is hiring.” Sgt. Lisy asked Cpt. Peters if he

   should be looking for another job. Cpt. Peters replied, “I don’t know, maybe”. Cpt.

   Peters then stated that he had done everything that he could for him and asked when

   Sgt. Lisy would be leaving the Detective Bureau. Cpt. Peters told him he would do

   everything in his power to “bring him back once the storm passes.”

38. On March 1, 2016 Lt. Smith again informed Sgt. Lisy that it was likely that he would

   be removed as a supervisor in the Detective Bureau and that per Sheriff Pinkney

   disciplinary investigations of Sgt. Lisy would likely ensue.

39. In March and April 2016 Sgt. Lisy was advised by another, then Sgt. Sharpe, that

   certain Sheriff’s Deputies were spreading rumors that Sgt. Lisy had engaged in

   improprieties in the use of travel funds while he was on the UDF team. Sgt. Lisy was

   told that Sheriff Pinkney had commissioned Fiscal Officer Donna Kaleal to investigate

   the appropriation of funds relative to the travel costs for attending training. The rumors

   were leaked to a local news station. Sgt. Lisy asked Cpt. Peters if he knew of an

   investigation into Sgt. Lisy’s conduct, and he responded he did not, but that Sheriff

   Pinkney may know.

40. On March 15, 2016 Sgt. Lisy’s take home, work vehicle was ordered to be returned by

   Sheriff Pinkney. After this he used his personal vehicle to travel to and from work.

   Subsequently, Sgt. Lisy’s personal vehicle was damaged while parked in the Sheriff’s


                                              9
  Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 10 of 19. PageID #: 10




   Department garage; an investigation failed to result in any parties being held

   responsible for the damage.

41. On April 11, 2016 Sgt. Lisy received a telephone call from a local news station’s

   investigative reporter who inquired about the UDF team travel funding for training

   investigation. The reporter related that he was informed that two sergeants and a

   lieutenant were removed from the UDF team because of an investigation into

   expenditures on a UDF team trip.

42. On April 29, 2016 Sgt. Lisy learned that Sheriff’s Deputies were again showing a court

   sealed, 1994 booking photo of Sgt. Lisy around the Department.

43. On May 10, 2016 Sgt. Lisy received notice that a Lieutenant’s exam was being given

   on June 26, 2016. This was three months before he was eligible to take the examination.

   There had been two unfilled lieutenant positions for the past two years which

   constituted a violation of the Collective Bargaining Agreement. Sgt. Lisy sent a written

   request to the Human Resources Department that he be permitted to take the exam. He

   received no reply.

44. Sgt. Lisy contends the date for the examination was chosen so that he would not be

   eligible to take the examination, thereby limiting his upward mobility within the

   department. In fact, the promotion of two lieutenants from that list occurred less than

   seventeen days before Sgt. Lisy would have been eligible for promotion.

45. On May 14, 2016 Cuyahoga County Human Resources Department notified Sgt. Lisy

   that after investigation of his latest complaint of a retaliatory hostile work environment

   the conclusion was that there was insufficient evidence to support that Sheriff Pinkney

   had violated Sgt. Lisy’s rights.


                                            10
  Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 11 of 19. PageID #: 11




46. On June 16, 2016 Sgt. Lisy again initiated a charge of discrimination with the U.S.

   Equal Employment Opportunity Commission alleging discrimination on account of his

   race/color and retaliation for having engaged in activity protected under state and

   federal anti-discrimination statutes, and in particular having filed Charge 1 with the

   EEOC (hereinafter “Charge 2”).

47. On September 21, 2016 Lt. Smith advised Sgt. Lisy that in a staff meeting that Cpt.

   Gerome, Sgt. Lisy’s new supervisor, intended to remove Sgt. Lisy from the Detective

   Bureau because he did not trust him and that Cpt. Gerome believed that he would suffer

   fallout from any ongoing litigation by Sgt. Lisy involving his claims of retaliation and

   hostile work environment. Lt. Caraballo who was replacing Lt. Smith as Sgt. Lisy’s

   direct supervisor, advised Cpt. Gerome to leave well enough alone unless he wanted to

   be wrapped up in the lawsuit. At that point Cpt. Gerome acquiesced and stated the Sgt.

   Lisy was the most experienced and best qualified sergeant to run the Detective Bureau.

48. On December 28, 2016 Sgt. Lisy was assigned to research training for Cuyahoga

   County Sheriff’s Department Dispatchers. He found training that would allow him to

   become an instructor/trainer so he could then certify the dispatchers. He was denied

   this training.

49. After his engagement in the aforementioned protected activity he made numerous

   requests for training that would have benefited the Sheriff’s Department which were

   either ignored or denied.

50. On January 30, 2017 Sgt. Lisy was advised that when the new sergeants were promoted

   there would be a shake-up of the current sergeants who would be reassigned.

51. On February 2, 2017 Sgt. Lisy had a conversation with a subordinate detective who


                                           11
  Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 12 of 19. PageID #: 12




   stated that many of the deputies in the Detective Bureau had lost respect for him

   because they have seen how his power and ability to lead has been stripped since he

   began pursuing the retaliation and hostile work environment claims.

52. On February 8, 2017 Cuyahoga County Fiscal Officer Donna Kaleal asked Lt.

   Caraballo if Sgt. Lisy was going to be moving forward with a complaint against Sheriff

   Pinkney. At the time, she insinuated that she and Sheriff Pinkney’s secretary had

   information which validated Sgt. Lisy’s complaints of retaliation.

53. On February 9, 2017 Sgt. Lisy learned that after he made his initial complaint of a

   discrimination and hostile work environment in 2014, then Chief Deputy Pinkney

   stated “I told Lisy not to file the complaint . . . that mother f****r” is out of control.”

   54. On March 9, 2017 Sgt. Lisy was informed that he was being transferred from the

   Detective Bureau to the Juvenile Justice Center effective April 2, 2017. The Juvenile

   Justice Center assignment is historically known as a punishment post. As a result of his

   removal from the Detective Bureau, Sgt. Lisy lost substantial opportunities for

   overtime thus suffering further financial loss.

55. On March 13, 2017 Sgt. Lisy met with Chief Deputy George Taylor to discuss the

   transfer. Chief Taylor stated that all sergeants had been moved in order to get everyone

   more experience. Sgt. Lisy reminded him that two sergeants were not transferred. He

   replied that they were needed at their posts. Chief Taylor stated that the captains had

   input as to the changes; but two other captains informed Sgt. Lisy that the captains had

   no input in the process. In fact, Cpt. Gerome confirmed that the list was “pre-populated”

   specifically with Sgt. Lisy being moved to Juvenile Justice Center.

56. On March 24, 2017 Sgt. Lisy was moving some of his office materials to the Juvenile


                                             12
  Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 13 of 19. PageID #: 13




   Justice Center. He was approached by a coworker who told him that recently Deputies

   were passing his sealed booking photograph from 1994 around the Juvenile Justice

   Center. Sgt. Lisy immediately reported the incident to his new supervisor Lt. Rivera.

   Sgt. Lisy informed Lt. Rivera that he had previously reported this conduct to HR;

   however, the issue was never addressed by HR or Lt. Rivera.

57. On April 19, 2017 Sgt. Lisy again emailed County Executive Armond Budish seeking

   review of his complaints of discrimination, hostile work environment and retaliation.

58. On May 22, 2017 he contacted Cuyahoga County HR department about his complaints

   and requested that investigation into his complaints be re-opened.

59. On May 25, 2017 he met with the HR manager at the Cuyahoga County HR office to

   discuss his complaints. He later provided the HR manager a list of witnesses with an

   explanation of the information each may have and their particular involvement in the

   discriminatory and retaliatory conduct he had to endure in the workplace. He was

   assured there would be a thorough investigation; however, none of the witnesses were

   ever interviewed.

60. On August 21, 2017 Sgt. Lisy received a text message from a retired Deputy that stated

   “Lisy has declared a jihad against the dep.” Sgt. Lisy reported the incident to Chief

   Frank Bova, Chief Deputy George Taylor, Cpt. Richard Peters, and Lt. Nestor Rivera.

   Again, nothing was done to address this intimidation and continued retaliation.

61. On October 17, 2017 Sgt. Lisy was interviewed by HR Investigator Flores and HR

   Manager Michael Brown about a retaliation complaint filed by Deputy Melissa Harris.

   He was also asked about his complaints, but he informed Mr. Brown he was represented

   by counsel.


                                           13
  Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 14 of 19. PageID #: 14




62. On January 12, 2018 Sgt. Lisy asked HR Manager Brown about the status of his

   investigation of his complaints. Mr. Brown informed him that three of the complaints

   were unsubstantiated and that he was still investigating the hostile work environment

   claim.

63. On January 12, 2018 Sgt. Lisy learned that the Department promoted six new sergeants,

   who were assigned to supervise far more desirable posts than the Juvenile Justice

   Center, thereby leaving him in that post. Sgt. Lisy had more education, training and

   experience and was more qualified to fill the positions to which the new sergeants were

   assigned.

64. On January 12, 2018, the Cuyahoga County Human Resources Department determined

   that upon additional reconsideration after reopening Sgt. Lisy’s complaints, the

   complaints were unsubstantiated. Sgt. Lisy contends the investigation was insufficient

   and failed to take into account the full nature and extent of the retaliation was and

   continued to be subjected to in the workplace.

65. On February 15, 2018, the US EEOC issued Dismissal and Notice of Rights on Charge

   2.

66. From February 15, 2018 until his constructive discharge on or about July 5, 2019 Sgt.

   Lisy was subjected to further retaliation. He was continually denied training

   opportunities   and   continued   to   be    assigned   to   the   Juvenile   Court   as

   retaliation/punishment for his engagement in the aforementioned protected activity. His

   superiors routinely denied his requests for additional support in his management of

   Sheriff’s Department duties in the Juvenile Court.

67. Despite his continued engagement in protected activity Defendants failed and refused


                                           14
  Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 15 of 19. PageID #: 15




   to take any prompt remedial action as to any of Sgt. Lisy’s complaints rather, he was

   effectively demoted to a position in the Juvenile Justice Center which ended his career

   progression and severely damaged his reputation in the Sheriff’s Department.

68. Further, Defendants’ failure to take prompt remedial action in response to his

   complaints of disparate treatment and retaliation motivated and/or resulted in

   coworkers engaging in unwarranted, discriminatory, and retaliatory conduct, inquiries

   and investigations regarding his employment and personal history; all in an effort to

   undermine his authority and to discredit him in his employment and in further

   retaliation for his engagement in protected activity. Defendants knew of and/or directly

   participated in this activity and/or have failed to take appropriate action to address the

   retaliatory actions of his coworkers and subordinates.

69. Defendants’ failure to take any action with regard to the actions of coworkers

    demonstrates that Defendants, by acts or omissions, fostered and condoned the

    retaliatory conduct.

70. Defendants’ discriminatory and retaliatory conduct toward Sgt. Lisy created, fostered,

   and condoned a hostile work environment which continued to cause him concern as to

   his ability to maintain his career with Defendant and also as to his safety in the

   workplace.

71. The manner in which he was treated subjected him to ridicule in the Sheriff’s

   Department, damaged his reputation and standing in Sheriff’s Department thereby

   causing him continual severe stress. The working conditions he was subjected to, the

   retaliatory hostile work environment, Defendants’ failure and refusal to afford him the

   same opportunities for assignments and overtime afforded comparable employees not


                                            15
  Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 16 of 19. PageID #: 16




   within his protected class, the retaliatory career ending reassignment to the Juvenile

   Justice Center, and Defendants’ failure and refusal to take any remedial action to

   correct the continuous disparate treatment he was subjected to in the workplace, were

   so intolerable that a reasonable person in Sgt. Lisy’s position would have felt compelled

   to resign. He was left with no alternative but to resign to alleviate the continuous

   offensive and unwelcome retaliation-based hostile work environment he endured, and

   which caused his continual, severe stress in the workplace.

72. As a direct result of the manner in which Defendants fostered and condoned the

   discriminatory and retaliatory treatment of Sgt. Lisy, he was left with no option but to

   resign from his position, thereby effecting a constructive discharge from his

   employment.

                               Count I (Section 1981 Claims)

73. All foregoing relevant material and pertinent averments are reiterated and incorporated

   herein by reference.

74. Defendant’s discrimination and retaliation against Sgt. Lisy constitutes a violation of

   the rights afforded him under the Civil Rights Act 1866, 42 U.S.C. §1981, as amended

   by the Civil Rights Act of 1991.

75. By virtue of the Defendants’ discriminatory and retaliatory conduct set forth above,

   Defendants intentionally deprived Sgt. Lisy of the same rights that are enjoyed by white

   employees to the creation, performance, enjoyment, and all benefits and privileges, of

   their contractual employment relationship with Defendants all in violation of 42 U.S.C.

   §1981.

76. As a direct result of Defendants’ discriminatory and retaliatory conduct in violation of


                                            16
Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 17 of 19. PageID #: 17




 Section 1981, Sgt. Lisy has been denied employment opportunities providing

 substantial compensation and benefits, thereby entitling him to monetary relief and he

 has suffered anguish, humiliation, distress, inconvenience and loss of enjoyment of life

 because of Defendants’ actions, thereby entitling him to compensatory damages and

 such other damages available pursuant to 42 U.S.C. §1981a.

           Count II (Ohio Civil Rights Act Violations – R.C. §4112.02(I))

 77. All foregoing relevant material and pertinent averments are reiterated and

 incorporated herein by reference.

 78. Defendants at all times relevant hereto were and are employers within the meaning

 of the Ohio Civil Rights Act ("OCRA"), Chapter 4112, Ohio Revised Code ("R.C.").

 79. Defendants engaged in patterns or practices of retaliation against Sgt. Lisy on

 account of his engagement in activity protected under the OCRA all in violation of

 R.C.§ 4112.02(I) of the OCRA, and the provisions of the Ohio Administrative Code

 ("OAC") promulgated thereunder.

 80. Defendants’ actions constituted continuing violations all of which created a

 retaliation-based hostile work environment all on account of Sgt. Lisy having engaged

 in activity protected under R.C. §4112.02(I).

 81. By reason of the foregoing acts and omissions of retaliation against Sgt. Lisy on

 account of his engagement in activity protected the OCRA and OAC, in particular .R.C.

 §4112.02(I), and R.C. §4112.99, Plaintiff has suffered damages in indeterminate sums

 to be proven at trial in terms of: loss of salary or wages plus value of fringe benefits to

 date of trial ("Back Pay") and thereafter ("Front Pay"); mental anguish and emotional

 distress, humiliation and disparagement of reputation, and general loss of enjoyment of


                                           17
Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 18 of 19. PageID #: 18




 life, all warranting further or general compensation ("Compensatory Damages") which

 ought to be awarded by reason of the deliberate, intentional, willful, wanton, malicious

 and/or reckless violations of the OCRA and OAC by the Defendants.

          Count III (Ohio Civil Rights Act Violations – R.C. §4112.02(A))

 82. All foregoing relevant material and pertinent averments are reiterated and

 incorporated herein by reference.

 83. Defendants at all times relevant hereto were and are employers within the meaning

 of the Ohio Civil Rights Act ("OCRA"), Chapter 4112, Ohio Revised Code ("R.C."),

 and specifically R.C. 4112.01(A)(2) of the OCRA.

 84. Defendants engaged in patterns or practices of race/color discrimination against

 Sgt. Lisy all in violation of R.C. 4112.02(A) of the OCRA, and the provisions of the

 Ohio Administrative Code ("OAC") promulgated thereunder.

 85. Defendants’ actions constituted continuing violations all of which created a

 race/color-based hostile work environment all on account of Sgt. Lisy’s race/color.

 86. By reason of the foregoing acts and omissions of race/color discrimination against

 Sgt. Lisy on account of his race/color, Plaintiff has suffered damages in indeterminate

 sums to be proven at trial in terms of: loss of salary or wages plus value of fringe

 benefits to date of trial ("Back Pay") and thereafter ("Front Pay"); mental anguish and

 emotional distress, humiliation and disparagement of reputation, and general loss of

 enjoyment of life, all warranting further or general compensation ("Compensatory

 Damages") which ought to be awarded by reason of the deliberate, intentional, willful,

 wanton, malicious and/or reckless violations of the OCRA and OAC by the Defendants.




                                         18
Case: 1:20-cv-01416-PAG Doc #: 1 Filed: 06/26/20 19 of 19. PageID #: 19




 WHEREFORE, Plaintiff demands:

 A. Trial by jury on all Counts and issues of law, followed by bench trial to the Court

    on remaining issues of equity, if any;

 B. Judgment for Plaintiff and against Defendants on Count 1 for equitable monetary

    relief, compensatory damages, and any other damages available within the limits

    of 42 U.S.C. §1981a.

 C. Judgment for Plaintiff and against the Defendants on Counts II and III for said sums

    of Back and Front Pay and Compensatory Damages and as well as any other

    damages or relief available under ORC Chapter 4112;

 D. Judgment for pre-judgment interest on any and all damage awards, plus costs; and

 E. Such other and further relief and redress as is just and equitable under the

    circumstances


                                             Respectfully submitted,

                                             __s/ John F. Myers
                                             John F. Myers #0032779
                                             234 Portage Trail
                                             Cuyahoga Falls, Ohio 44221
                                             330-819-3695
                                             330-535-0850
                                             johnmyerscolpa@gmail.com
                                             Attorney for Plaintiff David L. Lisy




                                         19
